Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF ALABAMA, MOBILE DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Clearpoint Chemicals, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  18300 Scenic Highway 98
                                  Fairhope, AL 36532-6844
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Baldwin                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 18300 Scenic Highway 98 Fairhope, AL
                                                                                                 36532-6844
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.clearpointchemicals.com


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




                    Case 20-12274            Doc 1       Filed 09/29/20 Entered 09/29/20 17:36:53                             Desc Main
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                                           Document     Page 1 of 42
Debtor    Clearpoint Chemicals, LLC                                                                    Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2131

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small          Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.                                   (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                                    Case number
                                                District                                  When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                        Relationship
                                                District                                  When                                Case number, if known


                    Case 20-12274               Doc 1       Filed 09/29/20 Entered 09/29/20 17:36:53                                      Desc Main
Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                                                              Document     Page 2 of 42
Debtor   Clearpoint Chemicals, LLC                                                                 Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                            1,000-5,000                                 25,001-50,000
    creditors                    50-99                                           5001-10,000                                 50,001-100,000
                                100-199                                          10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50  million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50       million              $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




                    Case 20-12274           Doc 1         Filed 09/29/20 Entered 09/29/20 17:36:53                                 Desc Main
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                                                            Document     Page 3 of 42
Debtor    Clearpoint Chemicals, LLC                                                                       Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       September 29, 2020
                                                    MM / DD / YYYY


                              X   /s/ John Harlan Foster                                                         John Harlan Foster
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   President




18. Signature of attorney     X   /s/ Alexandra K. Garrett                                                         Date September 29, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Alexandra K. Garrett
                                  Printed name

                                  Silver, Voit & Garrett
                                  Firm name


                                  4317-A Midmost Dr.
                                  Mobile, AL 36609
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (251) 343-0800                  Email address         agarrett@silvervoit.com

                                  GARRA3702
                                  Bar number and State




                    Case 20-12274             Doc 1         Filed 09/29/20 Entered 09/29/20 17:36:53                                  Desc Main
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                              Document     Page 4 of 42
        Fill in this information to identify the case:
 Debtor name Clearpoint Chemicals, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                    Check if this is an
                                               ALABAMA, MOBILE DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 22nd State Bank                                             Promissory Note                                    $1,757,798.44             $1,842,164.71                $336,907.29
 PO Box 99                                                   & Security A
 Louisville, AL
 36048-0099
 BYK USA, Inc.                                                                                                                                                         $365,054.47
 524 S Cherry St
 Wallingford, CT
 06492-4453
 Clearpoint                                                  Money Owed                Contingent                                                                      $723,214.00
 Polymers, LLC
 18300 Scenic
 Highway 98 Ste F
 Fairhope, AL
 36532-6860
 Crimson Chemicals                                                                                                                                                     $340,722.05
 PO Box 101478
 Fort Worth, TX
 76185-1478
 Envirotech                                                                                                                                                            $173,531.13
 PO Box 5512
 Denver, CO
 80217-5512
 Finoric LLC                                                                                                                                                        $1,307,067.98
 8115 Loop 540
 Beasley, TX
 77417-9485
 Hoover Ferguson                                                                                                                                                       $971,756.29
 PO Box 732866
 Dallas, TX
 75373-2866
 Idealease of                                                                                                                                                          $227,159.68
 Acadiana, LLC
 PO Box 52376
 Lafayette, LA 70505




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com



                     Case 20-12274                   Doc 1        Filed 09/29/20 Entered 09/29/20 17:36:53                                        Desc Main
                                                                    Document     Page 5 of 42
 Debtor    Clearpoint Chemicals, LLC                                                                         Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Integrity Applied                                                                     Unliquidated                                                                    $500,000.00
 Science                                                                               Disputed
 10765 Turner Blvd
 Unit E
 Longmont, CO
 80504-9724
 Isomeric Industries,                                                                  Unliquidated                                                                 $3,964,200.24
 Inc.                                                                                  Disputed
 3400 Research
 Forest Dr Ste B4
 The Woodlands, TX
 77381-4247
 Oilfield Solutions,                                                                                                                                                $1,511,461.40
 Inc.
 2614 S County Road
 1257
 Midland, TX
 79706-2845
 PVS Chloralkali, Inc.                                                                 Unliquidated                                                                    $169,442.15
 109000 Harper Ave                                                                     Disputed
 Detroit, MI 48201
 Reagent Chemical &                                                                    Unliquidated                                                                    $405,965.39
 Research                                                                              Disputed
 PO Box 95000
 Philadelphia, PA
 19195-0001
 Rocky Mountain                                                                                                                                                        $470,397.61
 Transload, Inc.
 4475 E 74th Ave Ste
 202
 Commerce City, CO
 80022-1406
 Servis First Bank                                           Loan                                                                                                   $1,079,800.00
 ServisFirst Bank c/o
 Doug Rehm
 316 S Baylen St Ste
 100
 Pensacola, FL
 32502-5907
 ServisFirst Bank                                            Promissory Note           Unliquidated               $257,004.16                 $69,126.40               $187,877.76
 ServisFirst Bank                                            & Security A
 Attn: Doug Rehm
 316 S Baylen St Ste
 100
 Pensacola, FL
 32502-5907
 Solnexus Chemical                                                                     Unliquidated                                                                    $185,297.00
 6001 W Industrial                                                                     Disputed
 Ave
 Midland, TX
 79706-2841



Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com



                     Case 20-12274                   Doc 1        Filed 09/29/20 Entered 09/29/20 17:36:53                                        Desc Main
                                                                    Document     Page 6 of 42
 Debtor    Clearpoint Chemicals, LLC                                                                         Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Solugen, Inc.                                                                                                                                                         $151,878.26
 14594 Minetta St
 Houston, TX
 77035-6524
 Steve Strbra                                                                                                                                                          $723,074.25
 Consulting, Inc.

 UMB Capital                                                 Promissory Note           Unliquidated             $2,512,144.67           $10,073,636.27              $1,459,029.74
 Finance                                                     & Security A
 UMB Bank, N.A. c/o
 James Rine,
 President
 1010 Grand Blvd
 Kansas City, MO
 64106-2202




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com



                     Case 20-12274                   Doc 1        Filed 09/29/20 Entered 09/29/20 17:36:53                                        Desc Main
                                                                    Document     Page 7 of 42
                                                               United States Bankruptcy Court
                                                       Southern District of Alabama, Mobile Division
 In re      Clearpoint Chemicals, LLC                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                        LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                        Security Class Number of Securities                              Kind of Interest
 business of holder
 John Harlan Foster                                             Common                 50
 18300 Scenic Highway 98 Ste F                                  Stockholder
 Fairhope, AL 36532-6860

 Todd Randolph Rader                                            Common                 50
 18520 Madrone Vista Dr                                         Stockholder
 Austin, TX 78738-7629


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 29, 2020                                                     Signature /s/ John Harlan Foster
                                                                                            John Harlan Foster

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2020 CINGroup - www.cincompass.com


                Case 20-12274                    Doc 1      Filed 09/29/20 Entered 09/29/20 17:36:53                                     Desc Main
                                                              Document     Page 8 of 42
                                                                                                               United States Bankruptcy Court
                                                                                                         Southern District of Alabama, Mobile Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Clearpoint Chemicals, LLC                                                               Chapter 11
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: September 29, 2020               Signature: /s/ John Harlan Foster
                                                                                                                       John Harlan Foster, President                                           Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                              Case 20-12274          Doc 1      Filed 09/29/20 Entered 09/29/20 17:36:53                  Desc Main
                                                                                                                  Document     Page 9 of 42
   22nd State Bank
   PO Box 99
   Louisville, AL 36048-0099


   3 J Cleaning Services
   PO Box 5487
   Midland, TX 79704-5487


   4-Star Hose & Supply, Inc.
   PO Box 541356
   Dallas, TX 75354-1356


   A&W Trucking, LLC
   441 Shiloh Rd
   Crawford, TN 38554-3803


   A-1 Roto Mold
   PO Box 79583
   Fort Worth, TX       76179-0583


   Absolute Energy Services
   2967 Jackson Mill Rd
   Jane Lew, WV 26378-8011


   Accounts Receivable
   1806 33rd St Ste 180
   Orlando, FL 32839-8846




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 10 of 42
   Acme Truck Line, Inc.
   PO Box 415000
   Nashville, TN 37241-5000


   ADT Security Services
   3190 S Vaughn Way
   Aurora, CO 80014-3512


   Advantis LLC
   2816 E Loop 390 N
   Marshall, TX 75672-3182


   AFCO Insurance Premium Finance
   5600 N River Rd Ste 400
   Rosemont, IL 60018-5187


   Allchem Blending & Packaging, Inc.
   4011 Almeda Rd
   Houston, TX 77004-4025


   Ally Auto
   PO Box 380902
   Bloomington, MN      55438-0902


   Amerivax, Inc.
   10601 W Murphy St
   Odessa, TX 79763-7883




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 11 of 42
   Anatole
   5200 Briarwood Ave
   Midland, TX 79707-2525


   Armstrong Transport Group
   PO Box 74815
   Chicago, IL 60694-4815


   AT&T
   PO Box 5019
   Carol Stream, IL       60197-5019


   Biosuite, LLC
   10187 Windfern Rd
   Houston, TX 77064-5813


   Blue Cross Blue Shield of Alabama
   450 Riverchase Pkwy E
   Birmingham, AL 35244-2858


   Bluebonnet Energy Services/Wells LLC
   204 W Nopal St
   Carrizo Springs, TX 78834-3206


   Break-N-EVN Transportation & Oilfield Se
   441 Shiloh Rd
   Crawford, TN 38554-3803




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 12 of 42
   Breakaway Transportation Services, LLC
   815 S Waco St
   Weatherford, TX 76086-5341


   Brennatag Southwest
   PO Box 970230
   Dallas, TX 75397-0230


   Bridgeport Express Care, Inc.
   1370 Johnson Ave Fl 1
   Bridgeport, WV 26330-1492


   Bull-Dawg Energy Services, LLC
   16220 Air Center Blvd
   Houston, TX 77032-5118


   Bulletproof Glass, LLC
   1031 Coyochic
   Odessa, TX 79763-5008


   BYK USA, Inc.
   524 S Cherry St
   Wallingford, CT      06492-4453


   Byrd Oilfield Services, LLC
   PO Box 7269
   Abilene, TX 79608-7269




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 13 of 42
   C.H. Robinson Worldwide, Inc.
   PO Box 9121
   Minneapolis, MN 55480-9121


   Cactus Equipment Rental, LLC
   PO Box 1273
   Goldthwaite, TX 76844-1273


   CallTower
   10701 S River Front Pkwy Fl 4
   South Jordan, UT 84095-3520


   Cameron Campbell
   2127 Moss Creek Ln
   Conroe, TX 77304-5314


   Carlos M. Arce
   Perdue Brandon Fielder Collins & Mott LL
   613 NW Loop 410 Ste 550
   San Antonio, TX 78216-5593


   Carrizo Springs/Wintergarden/Hospital
   PO Box 425
   Carrizo Springs, TX 78834-6425


   Casten & Pearce
   PO Box 1180
   Shreveport, LA 71163-1180




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 14 of 42
   Chandler Engineering Company, LLC
   2001 N Indianwood Ave
   Broken Arrow, OK 74012-1163


   Chimique International Inc.
   1065 Dyer Crossing Way
   Round Rock, TX 78665-7906


   Christopher D. Schouest, Esq.
   2901 Moss St
   Lafayette, LA 70501-1241


   Cintas Corporation
   7007 Fairgrounds Pkwy
   San Antonio, TX 78238-4503


   CK Polymers, LLC
   4801 Woodway Dr Ste 275E
   Houston, TX 77056-1828


   Clean-Co Systems, Inc.
   PO Box 301094
   Dallas, TX 75303-1094


   Clearpoint Polymers, LLC
   18300 Scenic Highway 98 Ste F
   Fairhope, AL 36532-6860




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 15 of 42
   Clifford Power Systems, Inc.
   9310 E 46th St N
   Tulsa, OK 74117-5805


   Cloud, Wills & Ellis, LLC
   3928 Montclair Rd Ste 227
   Birmingham, AL 35213-2435


   Cobalt Energy Solutions, LLC
   7607 Fern Ave Ste 1103
   Shreveport, LA 71105-5743


   Colorado Department of Revenue
   1375 Sherman St
   Denver, CO 80261-3000


   Convey Logistics, LLC
   2817 W End Ave Ste 126
   Nashville, TN 37203-1453


   Cotton Bledsoe Tighe & Dawson, PC
   PO Box 2776
   Midland, TX 79702-2776


   Crimson Chemicals
   PO Box 101478
   Fort Worth, TX 76185-1478




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 16 of 42
   Crudechem Technology, LLC
   1998 FM 362 Rd
   Pattison, TX 77423-9412


   CT Corporation
   PO Box 4349
   Carol Stream, IL       60197-4349


   D&S, Ltd.
   13809 N Highway 183 Ste 800
   Austin, TX 78750-1211


   Davis Electrical Service Company, LLC
   3502 Roosevelt Dr
   Midland, TX 79703-6223


   DB Company, LLC
   7645 US Highway 19 N
   Jane Lew, WV 26378-7932


   Debbie Reddick
   5848 Boat Club Rd Ste 400
   Fort Worth, TX 76179-7778


   Defender Contracting LLC
   3327 Pontchartrain Dr Ste 203
   Slidell, LA 70458-4851




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 17 of 42
   Dimmit County
   Attn: Mary Sandoval
   PO Box 425
   Carrizo Springs, TX       78834-6425


   DIRECTTV
   PO Box 105249
   Atlanta, GA 30348-5249


   DiverterPlus, LLC
   PO Box 796015
   Saint Louis, MO 63179-6000


   Dominion Energy
   PO Box 26783
   Richmond, VA 23261-6783


   Dow Chemical
   Global Dow Center
   2211 H H Dow Way
   Midland, MI 48642-4815


   Dupre Logistics, LLC
   201 Energy Pkwy Ste 201
   Lafayette, LA 70508-3800


   Eastern Well Service Company
   9821 Katy Fwy Ste 1050
   Houston, TX 77024-1218




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 18 of 42
   Electronic Data Devices
   PO Box 12128
   Odessa, TX 79768-2128


   Energy Services Group, Inc.
   PO Box 670663
   Dallas, TX 75267-0663


   Enterprise Fleet Management
   PO Box 800089
   Kansas City, MO 64180-0089


   Enterprise Fleet Services
   8335 Ibm Dr Ste 100
   Charlotte, NC 28262-4569


   Envirotech
   PO Box 5512
   Denver, CO 80217-5512


   Ergon West Virginia, Inc.
   PO Box 1639
   Jackson, MS 39215-1639


   Essential Logistics, LLC
   PO Box 732951
   Dallas, TX 75373-2951




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 19 of 42
   Estes Express Lines
   PO Box 25612
   Richmond, VA 23260-5612


   Etech Environmental & Safety Solutions
   PO Box 62228
   Midland, TX 79711-2228


   Euler Hermes Collections North America
   800 Red Brook Blvd Ste 400C
   Owings Mills, MD 21117-5173


   Express Energy Services Operating, L.P.
   9800 Richmond Ave Ste 500
   Houston, TX 77042-4853


   Fairplay Enterprise, LLC
   2646 W 33rd Ave
   Denver, CO 80211-3304


   Finoric LLC
   8115 Loop 540
   Beasley, TX 77417-9485


   First Insurance Funding
   450 Skokie Blvd Ste 100
   Northbrook, IL 60062-7909




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 20 of 42
   Flex Fleet Rental, LLC
   2855 E Cottonwood Pkwy Ste 100
   Salt Lake City, UT 84121-7038


   Four R Marketing, LLC
   715 Ouachita Rd # 72
   Smackover, AR 71762


   Fuel Mark, Inc.
   PO Box 69192
   Odessa, TX 79769-0192


   Gaston & Strain
   6200 FM 307
   Midland, TX 79706-4908


   GMCO Commodities
   228 Powerline Rd
   Rifle, CO 81650-3674


   Grace Instrument
   9434 Katy Fwy Ste 300
   Houston, TX 77055-6309


   Gravity Oilfield Services
   3300 N A St Bldg 4
   Midland, TX 79705-5421




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 21 of 42
   Gross Law Office
   1 S Main St Ste 100
   Webb City, MO 64870-2300


   Hamm Law Group, PLLC
   3000 N Garfield St Ste 205
   Midland, TX 79705-6461


   Harbor Communications
   PO Box 2063
   Mobile, AL 36652-2063


   Heat Waves Hot Oil Service LLC
   999 18th St # 1925N
   Denver, CO 80202-2499


   Herc Rentals, Inc.
   PO Box 650280
   Dallas, TX 75265-0280


   Hilliard Office Solutions
   PO Box 52510
   Midland, TX 79710-2510


   Hoover Ferguson
   PO Box 732866
   Dallas, TX 75373-2866




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 22 of 42
   HP Oilfield Services, LLC
   383 Inverness Pkwy Ste 330
   Englewood, CO 80112-5863


   Hydrite Chemical Co.
   PO Box 689227
   Chicago, IL 60695-9227


   Idealease of Acadiana, L.L.C.
   PO Box 52376
   Lafayette, LA 70505-2376


   Idealease of Acadiana, LLC
   PO Box 52376
   Lafayette, LA 70505-2376


   Idealease of Acadiana, LLC
   PO Box 52376
   Lafayette, LA 70505


   Ideallease of Acadiana, LLC
   PO Box 52736
   Lafayette, LA 70505-2736


   Iloca Services, Inc
   9S104 Frontenac St
   Aurora, IL 60504-6450




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 23 of 42
   Integrity Applied Science
   10765 Turner Blvd Unit E
   Longmont, CO 80504-9724


   Integrity Biochem
   1100 N Cresson Hwy
   Cresson, TX 76035-4121


   Integrity Delaware, LLC
   1607 Junction Hwy
   Kerrville, TX 78028-9300


   Isomeric Industries, Inc.
   3400 Research Forest Dr Ste B4
   The Woodlands, TX 77381-4247


   iTankData, LLC
   1000 Ballpark Way Ste 216
   Arlington, TX 76011-5171


   J.M. Bard & Bard Company
   PO Box 185
   Joplin, MO 64802-0185


   Jackson Walker LLP
   1401 McKinney St Ste 1900
   Houston, TX 77010-4037




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 24 of 42
   James E. Cabello
   PO Box 6158
   San Antonio, TX 78209-0158


   Jane Lew PSD
   PO Box 845
   Jane Lew, WV     26378-0845


   JGB Law
   4104 Bellaire Blvd
   Houston, TX 77025-1004


   John N. Pappanastos, Esq.
   PO Box 950
   Lady Lake, FL 32158-0950


   Jon & Kathy Diehl
   2604 Andrea Ct
   Moore, OK 73160-8963


   JPM Investments, Inc.
   5335 N Grandview Ave
   Odessa, TX 79762-4733


   Just Energy
   PO Box 650518
   Dallas, TX 75265-0518




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 25 of 42
   K-Solv, LP
   9660 Katy Fwy
   Houston, TX 77055-6322


   Kaplan Legal Services, LLC
   6065 Roswell Rd Ste 540
   Atlanta, GA 30328-4009


   Kemira Chemicals, Inc.
   Mail Code 5586
   PO Box 71209
   Charlotte, NC 28272-1209


   Kevin Cole
   102 Kens Lake Estates Rd
   Winfield, WV 25213-7686


   Kings Tire Service, In.
   PO Box 3511
   Bluefield, WV 24701


   Lambdin IT Consulting
   500 W Ohio Ave Ste 100
   Midland, TX 79701-4361


   Law Firm of Shawn M. Grady, PLLC
   2100 West Loop S Ste 805
   Houston, TX 77027-3522




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 26 of 42
   Law Office of Ted Rodriguez, Jr.
   201 N 5th St
   Carrizo Springs, TX 78834-3103


   Leak, Douglas & Morano, P.C.
   17 20th St N Ste 200
   Birmingham, AL 35203-4027


   Lou Spivack, P.C.
   5447 E 5th St Ste 205
   Tucson, AZ 85701


   Maples & Fontenot, LLP
   Wells Fargo Tower
   61 Saint Joseph St Ste 200
   Mobile, AL 36602-3519


   Matt King
   6268 Fieldwood Ct
   Louisville, IL 62858


   McCreary, Veselka, Bragg & Allen, P.C.
   PO Box 1269
   Round Rock, TX 78680-1269


   Mcdonald Farms
   7440 E Interstate 25 Frontage Rd
   Frederick, CO 80504




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 27 of 42
   McElroy, Deutsch, Mulvaney & Carpenter,
   1300 Mount Kemble Ave
   Morristown, NJ 07960-8009


   McFall & Maulsby
   4645 Avon Ln Ste 160B
   Frisco, TX 75033


   Midland Central Appraisal District
   PO Box 908002
   Midland, TX 79708


   Mike Prough
   DeHaan & Bach L.P.A.
   25 Whitney Dr Ste 106
   Milford, OH 45150-8400


   Mountain State Waste
   PO Box 386
   Weston, WV 26452-0386


   Mountain State Waste
   PO Box 7839
   Charleston, WV 25356-0839


   Nashville Chemical & Equipment
   7001 Westbelt Dr
   Nashville, TN 37209-1023




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 28 of 42
   National Colloid
   906 Adams St
   Steubenville, OH       43952


   New Mexico Taxation and Revenue Dept
   New Mexico Taxation and Revenue Departme
   PO Box 25128
   Santa Fe, NM 87504-5128


   Nichamoff Law PC
   2444 Times Blvd Ste 270
   Houston, TX 77005-3253


   North Texas Sales and Distribution
   PO Box 540513
   Dallas, TX 75354-0513


   Nova Healthcare
   PO Box 840066
   Dallas, TX 75284-0066


   NXTsoft Cybersecurity Solutions, LLC
   PO Box 381955
   Birmingham, AL 35238-1955


   Oilfield Labs of America LLC
   PO Box 4458
   Houston, TX 77210-4458




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 29 of 42
   Oilfield Solutions, Inc.
   2614 S County Road 1257
   Midland, TX 79706-2845


   ON3 Chemistry
   2646 W 33rd Ave
   Denver, CO 80211-3304


   Oracle Netsuite
   2955 Campus Dr # SITE 100
   San Mateo, CA 94403-2500


   PCT Corp
   4235 Commerce St
   Little River, SC       29566-7877


   Phillips Murrah P.C.
   3710 Rawlins St Ste 1420
   Dallas, TX 75219-4296


   Pico Propane Operating LLC
   PO Box 1309
   Del Rio, TX 78841-1309


   Pinric II, LLC
   7120 NW 63rd St
   Bethany, OK 73008-1977




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 30 of 42
   Pinric II, LLC
   7120 NW 63rd St Hngr 7
   Bethany, OK 73008-1977


   Piper Electric Co., Inc.
   5960 Jay St Unit A
   Arvada, CO 80003-5660


   Premier Oilfiled Group, LLC
   11335 Clay Rd Ste 180
   Houston, TX 77041-1117


   Pro Field Services, Inc.
   PO Box 525
   Hallettsville, TX 77964-0525


   Professional Support Services, Inc.
   717 Camann St
   Greensboro, NC 27407-1501


   Protection 1/ADT
   PO Box 219044
   Kansas City, MO 64121-9044


   Providence Consulting Group
   PO Box 933289
   Cleveland, OH 44193-0035




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 31 of 42
   PVS Chloralkali, Inc.
   109000 Harper Ave
   Detroit, MI 48201


   Quala
   PO Box 534698
   Atlanta, GA 30353-4698


   Quilling, Selander, Lownds, Winslett & M
   2001 Bryan St Ste 1800
   Dallas, TX 75201-3070


   Rapid Oil Chance, Inc.
   3854 Penbrook St
   Odessa, TX 79762-6148


   Reagent Chemical & Research
   PO Box 95000
   Philadelphia, PA 19195-0001


   Renowned Chemicals
   PO Box 1551
   Waller, TX 77484-1551


   Republic Services
   PO Box 78829
   Phoenix, AZ 85062-8829




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 32 of 42
   Republic Services
   8220 W Highway 80
   Midland, TX 79706-2826


   Resolute Oil, LLC
   PO Box 4652
   Houston, TX 77210-4652


   Richard J. Dyer
   C/O F.T. "Nick" Hood
   3000 N Garfield St Ste 205
   Midland, TX 79705-6461


   Rio Resources, LLC
   1171 Gruene Rd Ste 105
   New Braunfels, TX 78130-3028


   Rocky Mountain Transload, Inc.
   4475 E 74th Ave Ste 202
   Commerce City, CO 80022-1406


   Rocky Mountain Transportation Services,
   2430 Vanderbilt Beach Rd
   Naples, FL 34109-2654


   Rush Truck Leasing
   PO Box 2208
   Decatur, AL 35609-2208




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 33 of 42
   Ryan McNeil
   24 Smith Rd Ste 400
   Midland, TX 79705-4430


   Schneider National Carriers, Inc.
   PO Box 281496
   Atlanta, GA 30384-1496


   Seko
   1100 N Arlington Heights Rd Ste 600
   Itasca, IL 60143-3111


   Servis First Bank
   ServisFirst Bank c/o Doug Rehm
   316 S Baylen St Ste 100
   Pensacola, FL 32502-5907


   ServisFirst Bank
   ServisFirst Bank Attn: Doug Rehm
   316 S Baylen St Ste 100
   Pensacola, FL 32502-5907


   Sheeta Global Tech Corp.
   738 Arrow Grand Cir
   Covina, CA 91722-2147


   Sherman & Howard L.L.C.
   633 17th St Ste 3000
   Denver, CO 80202-3622




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 34 of 42
   Shoppa's Material Handling
   5445 Blue Mound Rd
   Fort Worth, TX 76106-1943


   Smart Chemical Logistics
   PO Box 7687
   Amarillo, TX 79114-7687


   SmartBank
   SmartBank
   103 Ecor Rouge Pl Shop Ctr
   Fairhope, AL 36532-3061


   Solaris Oilfield Site Services Operating
   9811 Katy Fwy Ste 900
   Houston, TX 77024-1283


   Solnexus Chemical
   6001 W Industrial Ave
   Midland, TX 79706-2841


   Solugen, Inc.
   14594 Minetta St
   Houston, TX 77035-6524


   Southern Tank Leasing, Inc.
   98 Lloyd Dollar Dr
   Demopolis, AL 36732




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 35 of 42
   Southern Tire Mart
   12618 W Interstate 20
   Odessa, TX 79765-9428


   Stallion Oilfiled Holdings, Inc.
   950 Corbindale Rd Ste 300
   Houston, TX 77024-2849


   Sterling Global Industries, LLC
   18300 Scenic Highway 98 Ste F
   Fairhope, AL 36532-6860


   Stine Equipment
   PO Box 1094
   Bastrop, TX 78602-1094


   Summit Transport & Environmental, Inc.
   15 Garton Plz
   Weston, WV 26452-2128


   Sunbelt Industrial Services
   2415 Cullen St
   Ft Worth, TX 76107-1411


   Sunstate Equipment Company
   PO Box 52581
   Phoenix, AZ 85072-2581




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 36 of 42
   Superior Tank, Inc.
   PO Box 500
   Beach City, OH 44608-0500


   Target Logistics Management, LLC
   2170 Buckthorne Pl Ste 440
   Spring, TX 77380-1794


   TAS Environmental Services, L.P.
   PO Box 173803
   Arlington, TX 76003-3803


   Tate Young Law Firm
   5005 Woodway Dr Ste 201
   Houston, TX 77056-1711


   Texan Stone, LLC
   11806 Wilcrest Dr Ste 202
   Houston, TX 77031-1906


   Texas Pride Fuels, LTD.
   1300 E Highway 199
   Springtown, TX 76082-6891


   Texas State Comptroller
   Comptroller of Public Accounts
   PO Box 149359
   Austin, TX 78714-9359




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 37 of 42
   Texas Tank Works
   200 N FM 1229
   Colorado City, TX       79512-2355


   The Dow Chemical company
   1 E Main St
   Bay City, MI 48708-7495


   The Fuentes Firm
   5507 Louetta Rd Ste A
   Spring, TX 77379-7872


   The Jackson Law Firm
   3900 Essex Ln Ste 1116
   Houston, TX 77027-5111


   The Tap Water Station
   3615 N County Rd
   Midland, TX 79701


   The Westover Group
   Tyler Hamilton L.P. C/O Westover Managem
   PO Box 101166
   Fort Worth, TX 76185-1166


   TitanLiner, Inc.
   4100 International Plz Ste 538
   Fort Worth, TX 76109-4818




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 38 of 42
   Trailer Services of West Texas
   PO Box 32018
   Amarillo, TX 79120-2018


   Transplace Capacity Service
   PO Box 90405
   Chicago, IL 60696


   Tucker, Albin & Associates, Inc.
   1702 N Collins Blvd Ste 100
   Richardson, TX 75080-3662


   TXU Energy
   PO Box 650638
   Dallas, TX 75265-0638


   Tyler-Hamilton LP
   C/O Westover Management
   PO Box 101166
   Fort Worth, TX 76185-1166


   Uline
   PO Box 88741
   Chicago, IL 60680-1741


   UMB Capital Finance
   UMB Bank, N.A. c/o James Rine, President
   1010 Grand Blvd
   Kansas City, MO 64106-2202




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 39 of 42
   UniFirst
   PO Box 776
   Uvalde, TX     78802-0776


   United Rentals
   PO Box 100711
   Atlanta, GA 30384-0711


   Uniti Fiber
   107 Saint Francis St Ste 1800
   Mobile, AL 36602-3318


   Univar Solutions
   3 Waterway Square Pl Ste 1000
   The Woodlands, TX 77380-3488


   Univar, USA, Inc.
   PO Box 409692
   Atlanta, GA 30384-9692


   Utah State Tax Commission
   Taxpayer Services Division
   210 N 1950 W
   Salt Lake City, UT 84134-9000


   Vantage Specialities, Inc.
   2534 Momentum Pl
   Chicago, IL 60689-5325




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 40 of 42
   Voonami, Inc.
   2302 S Presidents Dr Ste F
   West Valley, UT 84120-2341


   Wadler Perches Hundl Kerlick
   101 W Burleson St
   Wharton, TX 77488-5003


   Wagner Rents
   17800 E 22nd Ave
   Aurora, CO 80011-3546


   Walding LLC
   2227 1st Ave S Ste 100
   Birmingham, AL 35233-2338


   Warrior Supply, Inc.
   PO Box 4989
   Victoria, TX 77903-4989


   Water Mark Technologies
   762 State Route 15 S Ste 2D
   Lake Hopatcong, NJ 07849-2410


   Wauson Probus
   1 Sugar Creek Center Blvd Ste 880
   Sugar Land, TX 77478-3557




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 41 of 42
   West Texas Drum Co., Ltd
   11107 W County Road 127
   Odessa, TX 79765-9684


   Wex Bank
   PO Box 6293
   Carol Stream, IL       60197-6293


   Wick Phillips Gould & Martin
   100 Throckmorton St Ste 1500
   Fort Worth, TX 76102-2845


   William R. Pringle LLC
   3625 1st Ave S
   Birmingham, AL 35222-1801


   Williams, Babbit & Weisman, Inc.
   1001 W Yamato Rd Ste 302
   Boca Raton, FL 33431-4403


   XPO Logistics
   27724 Network Pl
   Chicago, IL 60673-1277


   Xylem Dewatering Solutions, Inc.
   28611 Network Pl
   Chicago, IL 60673-1286




Case 20-12274   Doc 1   Filed 09/29/20 Entered 09/29/20 17:36:53   Desc Main
                         Document     Page 42 of 42
